                 Case 18-10518-KG            Doc 990    Filed 03/25/19      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

OREXIGEN THERAPEUTICS, INC.,                           Case No. 18-10518 (KG)

                                  Debtor.1

                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              HEARING ON MARCH 27, 2019 AT 2:00 P.M. (EASTERN TIME)

ADJOURNED MATTER

1.       Debtor’s Third Omnibus Objection (Non-Substantive) to Claims Filed by VML, LLC and
         Young and Rubicam, LLC Pursuant to 11 U.S.C. § 502, Fed. R. Bankr. P. 3007 and Del.
         L.R. 3007-1 (D.I. 860, Filed 12/17/18).

         Objection Deadline: January 7, 2019 at 4:00 p.m. (ET). Extended to January 14, 2019
         for Television Food Network, DIY Network, Home and Garden Television, and Turner
         Broadcasting Sales, Inc. Extended to March 6, 2019 for VML, LLC and Young and
         Rubicam, LLC.

         Responses Received: None.

         Related Pleadings:

         a.      Notice of Adjourned Hearing (D.I. 921, Filed 1/11/19).

         Status: The hearing on this matter has been adjourned to the hearing scheduled for April
         17, 2019 at 11:00 a.m. (ET).

CONTESTED MATTER GOING FORWARD

2.       Debtor’s Motion for Entry of an Order (A) Approving the Disclosure Statement on an
         Interim Basis, (B) Establishing Procedures for Solicitation and Tabulation of Votes to
         Accept or Reject the Plan, (C) Approving the Forms of Ballots and Solicitation Materials,
         (D) Establishing the Voting Record Date, (E) Scheduling the Confirmation Hearing and
         Deadline for Filing Objections to Final Approval of the Disclosure Statement and
         Confirmation of the Plan, and (F) Approving the Related Form of Notice (D.I. 969, Filed
         3/6/19).


1
         The last four digits of the Debtor’s federal tax identification number are 8822. The Debtor’s
         mailing address for purposes of this Chapter 11 Case is 3344 North Torrey Pines Court, Suite
         200, La Jolla, CA, 92037.
             Case 18-10518-KG        Doc 990      Filed 03/25/19   Page 2 of 2



      Objection Deadline: March 20, 2019 at 4:00 p.m. (ET).

      Responses Received:

      a.     Limited Preliminary Objection of Securities Lead Plaintiff to Approval of
             Proposed Disclosure Statement on an Interim Basis (D.I. 977, Filed 3/20/19); and

      b.     Protective Objection and Reservation of Rights of Wilmington Trust, National
             Association, Solely in its Capacity as Indenture Trustee, to the Debtor's Motion
             for Entry of an Order (A) Approving the Disclosure Statement on an Interim
             Basis, (B) Establishing Procedures for Solicitation and Tabulation of Votes to
             Accept or Reject the Plan, (C) Approving the Forms of Ballots and Solicitation
             Materials, (D) Establishing the Voting Record Date, (E) Scheduling the
             Confirmation Hearing and Deadline for Filing Objections to Final Approval of the
             Disclosure Statement and Confirmation of the Plan, and (F) Approving the
             Related Form of Notice (D.I. 981, Filed 3/20/19).

      Related Pleadings: None.

      Status: The hearing on this matter will go forward.

Dated: March 25, 2019            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware             /s/ Tamara K. Mann
                                 Robert J. Dehney (No. 3578)
                                 Andrew R. Remming (No. 5120)
                                 Tamara K. Mann (No. 5643)
                                 1201 N. Market St., 16th Floor
                                 P.O. Box 1347
                                 Wilmington, DE 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 rdehney@mnat.com
                                 aremming@mnat.com
                                 tmann@mnat.com

                                 - and -

                                 Christopher R. Donoho, III (admitted pro hac vice)
                                 Christopher R. Bryant (admitted pro hac vice)
                                 John D. Beck (admitted pro hac vice)
                                 HOGAN LOVELLS US LLP
                                 875 Third Avenue
                                 New York, NY 10022
                                 Telephone: (212) 918-3000
                                 Facsimile: (212) 918-3100
                                 chris.donoho@hoganlovells.com
                                 chris.bryant@hoganlovells.com
                                 john.beck@hoganlovells.com

                                 Counsel for Debtor and Debtor in Possession


                                              2
